Citation Nr: 1518138	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-09 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an automobile and adaptive equipment, or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran is service-connected for upper and lower extremity paralysis residuals of a cerebrovascular accident (CVA) under the provisions of 38 U.S.C.A. § 1151.  The Veteran is also service-connected for coronary artery disease, and osteoarthritis of the lumbar spine with degenerative disc disease of the thoracolumbar spine as secondary to the CVA.  

2.  The weight of the evidence indicates that the Veteran's ambulation is precluded without the use of an assistive device.  

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have manifested in the permanent loss of use of his right foot. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of entitlement to an automobile and adaptive equipment, or adaptive equipment only, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Entitlement to an Automobile and Adaptive Equipment, or Adaptive Equipment Only - Laws and Regulations

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis; or, (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips. 38 C.F.R. 
§ 3.808 (2014).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. 
§§ 3.350(a)(2) and 4.63 is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  

In VAOPGCPREC 60-90 (July 18, 1990), VA's Office of General Counsel determined that the term "loss of use" can be interpreted as either functional or organic pathology in determining entitlement to specially adapted housing and automobile and adaptive equipment.  In addition, VA's Office of General Counsel discussed the definitions of "loss of use," indicating that 38 U.S.C.A. § 801 (now 38 U.S.C.A. § 2101) "qualifies the term 'loss of use' by the phrase 'such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair...'"  
VAOPGCPREC 60-90 p. 3; see also 38 U.S.C.A. §§ 2101(a)(2)(B)(i), (a)(2)(C)(ii). 

Entitlement to an Automobile and Adaptive Equipment, or Adaptive Equipment Only - Analysis

The Veteran contends that he is entitled to either an automobile with adaptive equipment, or, alternatively, to adaptive equipment only.  Specifically, the Veteran contends that due to residuals of a left CVA he experiences right-sided weakness in both his upper and lower extremities, requiring the use of adaptive equipment while driving.  

The Board first finds that the Veteran is in receipt of compensation for upper and lower extremity paralysis residuals of a CVA under the provisions of 38 U.S.C.A. § 1151.  The Board notes that a qualifying additional disability under 38 U.S.C.A. 
§ 1151 shall be treated as if it were a service-connected disability for purposes of entitlement to automobile and adaptive equipment.  See 71 Fed. Reg. 44915-44920 (August 8, 2006).  Additionally, the Veteran is service-connected for coronary artery disease, and osteoarthritis of the lumbar spine with degenerative disc disease of the thoracolumbar spine as secondary to the CVA.  The Veteran is not service-connected for any eye disability, a burn injury, or amyotrophic lateral sclerosis.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have resulted in loss of use of the Veteran's right foot.    

The Veteran was afforded a VA examination in August 2007 to assess the severity of the upper and lower extremity residual paralysis following the CVA.  At that time, the Veteran reported right-sided weakness, pain, tingling, and numbness.  In addition, the Veteran reported difficulty walking and using both a cane and brace for ambulation due to weakness and balance difficulties.  Upon examination, the VA examiner determined the Veteran demonstrated significant loss of strength throughout the right lower extremity and some loss of strength in the right upper extremity.  The VA examiner also indicated the Veteran was non-ambulatory without the use of a cane due to weakness and balance instability.

The Veteran was also afforded a VA examination in October 2010 in connection with the claim of entitlement to automobile and adaptive equipment.  Regarding the right upper extremity, the VA examiner indicated that the Veteran demonstrated right upper extremity strength within normal limits.  The VA examiner also noted intact upper extremity sensation bilaterally.  Regarding the Veteran's overall function in his upper extremities, the VA examiner opined the Veteran had experienced a positive return in his upper extremity strength following the CVA, and presented with "basically" normal strength and good range of motion without obvious deficits.

Regarding the right lower extremity, the VA examiner noted that the Veteran reported pain and weakness in the right lower extremity.  The VA examiner further indicated that the Veteran was limited in his ability to stand and walk, and was unable to perform basic household chores.  Upon physical examination, the Veteran demonstrated decreased range of motion in the right hip, knee, and ankle joints, which the VA examiner indicated was due to weakness due to the CVA, not ankylosis of the joints.  The VA examiner also noted decreased sensation along the right sciatic nerve distribution, and decreased coordination in the right leg.  Regarding the Veteran's overall function in his lower extremities, the VA examiner opined that there was a loss of muscular strength throughout the right lower extremity, including an inability to bend his right knee.  Additionally, the VA examiner indicated that the Veteran is able to walk, but does so by dragging his right leg.

VA treatment records indicate a similar picture of functional capacity in the right lower extremity.  A July 2010 VA treatment record indicates that the Veteran reported decreased standing and walking tolerance.  The VA clinician further indicated that the Veteran requires use a leg brace and cane to assist with ambulation and balance, and uses a wheelchair on occasion.  A May 2012 VA treatment record indicates that the Veteran uses a wheelchair for comfort and weakness secondary to the CVA.  

The Veteran contends that the weakness in his right lower extremity causes an effective loss of use of the right lower extremity.  Specifically, the Veteran contends that as a result of the CVA, he experiences weakness and difficulties with balance such that he requires use of an assistive device for ambulation.  The Board acknowledges the Veteran's reported symptoms, and the Board finds these reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran's reported symptoms and his contentions that he requires the use of assistive devices for ambulation are reflected in VA treatment records and examination reports.  The evidence of record indicates that the Veteran's leg brace is an ankle-foot-orthotic intended to prevent foot drop, thus assisting in gait propulsion.  Additionally, the cane assists the Veteran with stability and balance.   

In sum, the evidence of record reflects that the Veteran currently experiences significant weakness in his right lower extremity as residuals of a CVA.  In addition, the Veteran experiences difficulty with balance and coordination.  As a result, the Veteran requires the use a brace and a cane to assist with ambulation, and occasionally uses a wheelchair.  The Board therefore finds that the Veteran's ambulation is effectively precluded without the use of an assistive device.  See VAOPGCPREC 60-90; 38 U.S.C.A. § 2101.  Comparing the August 2007 and July 2010 VA examination reports, the Veteran's right lower extremity residual paralysis, as manifested by a loss of strength, disturbances in balance, and an inability to ambulate independently, has been of consistent severity, tending to show that the Veteran's condition is permanent in nature.  As such, the Board finds the weight of evidence indicates that the Veteran has experienced a permanent loss of use of the right foot.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to an automobile and adaptive equipment, or for adaptive equipment only have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an automobile and adaptive equipment, or for adaptive equipment only, is granted. 




____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


